EXHIBIT 31.4 CERTIFICATIONS I, Brandon S. Pedersen, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of Alaska Airlines, Inc. for the period ended March 31, 2010; 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; August 11, 2010 By /s/ Brandon S. Pedersen‘ Brandon S. Pedersen Chief Financial Officer
